No. 13815
           IN THE SUPREME COURT OF THE STATE OF E'IONTANA
                                  1968


GARY L. QUIGG and
MICHAEL B. REINHARDT, et al.,
                      Petitioners,


ROGER W. CRIST, Warden of the Montana
State Prison, James Blodgett, Deputy
Warden, GARY WEER, Associate Warden, et al.,
                      Responents.


ORIGINAL PROCEEDING:
 Counsel of Record:
      For Appellants:
          Byron W. Boggs, Drummond, Montana
      For Respondents:
          Hon. Mike Greely, Attorney General, Helena, Montana
          James Masar, County Attorney, Deer Lodge, Montana
          Submitted on briefs


                                  Submitted: January 5, 1978
                                    Decided :




                          Clerk
M r . J u s t i c e John C. Harrison d e l i v e r e d t h e Opinion of t h e Court:


         P e t i t i o n e r s Gary L. Quigg and Michael B. Reinhardt f i l e d a

l            t   FOR WRIT OF HABEAS CORPUS~ OR OTHER~ APPROPRIATE WRIT
                        ~        ~                            ~                               ~       ~



OR RELIEF: INJUNCTIVE RELIEF: AND A DECLARATORY JUDGMENT" before

t h i s Court May 11, 1977.              By order dated t h e same day, t h i s

Court d i r e c t e d t h a t t h e cause be forwarded t o t h e D i s t r i c t Court,

Powell County, f o r an e v i d e n t i a r y hearing, and upon completion,

t o forward a copy of t h e d i s p o s i t i o n t o t h i s Court.

         The D i s t r i c t Court h e l d a hearing June 30, 1977, and

entered i t s f i n d i n g s and conclusions September 13, 1977.

         This Court n o t i f i e d t h e p a r t i e s by o r d e r dated November 4 ,

1977, t o submit b r i e f s with regard t o t h e f i n d i n g s and conclu-

sions.      Counsel f o r p e t i t i o n e r s and respondent have each f i l e d

a memorandum i n accord with such order.

         W f i r s t note t h a t even under t h e broad r e l i e f requested,
          e

t h i s p e t i t i o n does not come within any of t h e standards f o r

extraordinary r e l i e f .         P e t i t i o n e r s have f a i l e d t o submit a t r a n s -

c r i p t of t h e proceedings i n the D i s t r i c t Court f o r t h i s Court

t o determine whether t h e findings and conclusions of t h e D i s t r i c t

Court a r e c o r r e c t .

         The f a c t s a l l e g e d f o r habeas corpus r e l i e f a s taken from

t h e b r i e f s of t h e two p e t i t i o n e r s a r e :

         1.QUIGG.        P e t i t i o n e r Quigg apparently g o t i n t o t r o u b l e when

he was ordered t o move from t h e o l d p r i s o n f a c i l i t y t o t h e new

prison.       H e refused t o move because h i s f r i e n d s were i n t h e o l d

prison.       Quigg was transported               and when he refused t o move i n t o

h i s assigned q u a r t e r s he was taken t o maximum s e c u r i t y u n t i l he

agreed t o move i n .          He was i n maximum s e c u r i t y from March 21 t o
March 30, 1977, a t which time he agreed t o move i n .                      A t that

time a hearing was held with regard t o h i s v i o l a t i o n of p r i s o n

r u l e s , he was found g u i l t y , and t h e time he served was considered

t h e punishment.

         Quigg a l l e g e s he was deprived of h i s r i g h t t o a hearing

under t h e p r i s o n r u l e s , and a l s o he was deprived of medical

a t t e n t i o n and c e r t a i n personal s u p p l i e s during h i s confinement

i n maximum s e c u r i t y .    Quigg a l l e g e s he was nervous and tense and

unable t o e a t a t t h a t time.

         Respondent s t a t e s t h a t prison personnel denied these con-

tentions      and gave him a hearing a s soon a s he agreed t o comply

with p r i s o n r u l e s and move i n .     The D i s t r i c t Court found t h a t any

d e p r i v a t i o n "was caused by Quigg's own a c t i o n s and was a t most

a temporary s i t u a t i o n . "

         Quigg complains t h a t he was n o t allowed t o c a l l witnesses

on h i s behalf a t t h e hearing o r t o c o n s u l t with a "lay advisor"

and t h a t t h e delay i n t h e hearing v i o l a t e s prison r e g u l a t i o n s .

He asks t h i s Court t o amend the D i s t r i c t Court's f i n d i n g s t o say

t h a t Quigg's confinement was unlawful a s a v i o l a t i o n of due

process and c r u e l and unusual punishment.

         Apparently, p r i s o n o f f i c i c a l s d i d l o s e Quigg's personal

property i n t h e move and t h e D i s t r i c t Court ordered t h a t he be

reimbursed $100.          Neither Quigg nor t h e p r i s o n o f f i c i a l s d i s p u t e

t h i s p a r t of t h e order.

         2. REINHARDT.          Reinhardt was placed i n maximum s e c u r i t y f o r

              pir
having h i s too long and n o t braided according t o p r i s o n r e g u l a t i o n s .

The D i s t r i c t Court found t h a t he was warned beforehand, properly

charged, found g u i l t y of t h i s v i o l a t i o n , and h i s complaint had no

merit.
      The gist of petitioners' complaint seems to be directed
to the violations of prison regulations and the fact they were

placed in maximum security due to violations of those regulations.

They served their time before the hearing in the matter.   Quigg

has been   paroled to attend the University of Montana.

     We find the petitions moot and deny them.




We Concur: